FIL!

   

mm East

JUN - 5 2019

Clerk, U S District Court
IN UNITED STATES DISTRICT COURT District Of Montana

FOR THE DISTRICT OF MONTANA Billings

UNITED STATES OF AMERICA )

) PETITION TO OPEN JUVENILE
VS. ) RECORDS / COURT DOCUMENTS
)
)

MANUEL PAZ SANCHEZ JR.
aka Manuel Sanchez Paz Jr.

DOCKET NO. CR 18-03-BLG-SPW-01

Whereas the above-named defendant has been charged with committing the offense of Possession
with Intent to Distribute Methamphetamine, in United States District Court for the District of
Montana, the Petitioner requests that the Court order all juvenile and adult records pertaining to
the defendant held by California Division of Juvenile Justice, Placer County Superior Court,
Sacramento County Superior Court, Sacramento County Sheriffs Office, Sacramento Police
. Department, Roseville Police Department, Sacramento County Juvenile Probation, Placer County
Juvenile Probation, and California Department of Corrections and Rehabilitation, including
charging documents, plea agreements, presentence investigation reports, incident reports, medical,
treatment, attorney representation, and case dispositions, for the purpose of preparing a
Presentence Investigation Report for the Court.

Respectfully,

fee Pr
Peyton J ones”

United States Probation Officer

06-03-2014
Date

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby
order this BA day of June, 2019, the release of requested records held by California Division
of Juvenile Justice, Placer County Superior Court, Sacramento County Superior Court, Sacramento
County Sheriffs Office, Sacramento Police Department, Roseville Police Department,
Sacramento County Juvenile Probation, Placer: County Juvenile Probation, and California
Department of Corrections and Rehabilitation, to the Petitioner or authorized agency of the United
States Probation Office for the purpose of preparing a Presentence Investigation Report for the

Court.
, Ae

“Honorable Susan P. Watters
United States District Judge
